Citation Nr: 1728646	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  14-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bladder cancer, including as due to herbicide exposure.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.D., Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1949 to June 1952, from July 1959 to July 1963, and from July 1963 to July 1967. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. Jurisdiction now resides with the Cleveland, Ohio RO.

A hearing was scheduled in this matter, but was canceled by the Veteran's representative in June 2017 due to the health condition of the Veteran. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in the Army and in the Airforce, including service in the Republic of Vietnam. The Veteran is seeking service connection for his bladder cancer as due to his exposure to Agent Orange. The record reflects that the Veteran served honorably from March 1949 to June 1952 and from July 1959 to July 1963. The record also reflects that the Veteran had an other than honorable discharge from July 1963 to July 1967. 

In an August 2015 Supplemental Statement of the Case (SSOC), the RO denied the Veteran service connection for bladder cancer because it was determined that the Veteran received a dishonorable discharge during the period that the Veteran was exposed to Agent Orange. 

The Veteran's Military Personnel file confirms that the Veteran served in the Republic of Vietnam from January 1967 until the Veteran was processed for discharge.  The Veteran's service treatment record also reflects that in July 1954, the Veteran was admitted into the hospital for a mental illness.  

A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the commission of the offense resulting in the discharge. 38 C.F.R. § 3.12(b); see also 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.354 (b) (2016).  It is clear from the Veteran's service treatment records that the Veteran was diagnosed with sociopathic personality disturbance and sexual deviation in 1954.  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354 (a) (2016).

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a). It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation. It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity. VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).

The opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community." Generally, insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import, and consequences of his acts; he is a danger to himself or others. He is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian. The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder. The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder. Id. 

The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior. Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA medical opinion from an appropriately qualified examiner to provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran was insane as defined by VA at the time he committed the misconduct that caused his discharge under other than honorable conditions.

The examiner is advised that an insane person is defined for this purpose as one who, while not mentally defective or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition), exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

The examiner should note that VA General Counsel has held that insanity, as used by VA in these circumstances, means the person exhibits conduct that deviates severely from the social norm or exhibits mental functioning that is sufficiently impaired so as to interfere grossly with the capacity to meet the ordinary demands of life.

In providing this opinion, the examiner is asked to consider and address the Veteran's service treatment records that show that the Veteran was admitted into the hospital in July 1954 for a mental illness.  

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2. If the examiner concludes that the Veteran was insane at the time of the commission of the acts leading to the dishonorable discharge, provide the Veteran with a VA medical opinion to answer the following questions:

Is it at least as likely as not (50 percent or more) that a medical nexus exists between the Veteran's bladder cancer and the Veteran's in-service exposure to Agent Orange. Why or why not? 

The entire claims file, including a copy of this remand should be made available to and be reviewed by the clinician.  The clinician must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

3. After completing all of the above, and any additional development deemed warranted, readjudicate the claim on the merits. If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

